REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification. 
The closest prior are of record is
US 2015/0296258 issued to Morten which teaches scheduling of media content for presentation to the user, the scheduling defining a sequence of media content to be presented to the user.
However these prior art does not teach nor would it be obvious to one ordinary skill in the art to combine to teach 
As per claims 1, 8,15, accessing a playlist defining a sequence of media content items including a first media content item and a second media content item; using the accessed playlist, requesting and receiving, from one or more server computing devices, first data representing the media content items of the accessed playlist, and using the received first data to playout the media content items; and while playing out at least one of the media content items represented by the received first data:(a) determining a status of an event, and using the determined status of the event as a basis to determine a condition; (b) making a determination that the determined condition has been satisfied; and (c) responsive to making the determination that the determined condition has been satisfied, (i) requesting and receiving, from the one or more server computing devices, second data representing a media content item that is related to the event and that is not specified in the accessed playlist, and (ii) using the retrieved 29(Attorney Docket No. 14-1236-US-CON2) second data to playout the media content item related to the event in between playing out the first and second media content items.
Also, the applicant's reply makes evident the reason for allowance, satisfying the record as a whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the parent application 14/341,503 in combination with other claimed features point out the reason that claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 2011/0040718 issued to Tendjoukian et al, teaches precaching strategy for mobile device where different data types is predicted.  The usage pattern in data requed by a user or a group of user is used as the precaching strategy.
US 8875184 issued to Bakare et al, teaches personalized online video channel for program transmission
US 6587127 issued to Leeke et al, teaches personalizing content for each user based on user profile

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459